Citation Nr: 1518919	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-36 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, rated as noncompensable prior to December 30, 2009, and as 40 percent disabling as of that date.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; V.C.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in December 2009 and June 2013.  The December 2009 rating decision continued the noncompensable rating assigned for bilateral hearing loss and the June 2013 rating decision denied the claim for entitlement to a TDIU.

The Veteran and V.C. presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2012 on the issue of entitlement to an increased rating for bilateral hearing loss.  A transcript is of record.  The Board remanded the claim for entitlement to an increased rating for bilateral hearing loss in March 2014 for additional development.  

In a January 2015 rating decision, the rating assigned for bilateral hearing loss was increased to 40 percent, effective December 30, 2009.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a rating decision assigning a particular rating, a subsequent rating decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In March 2014, the Board also reopened and remanded a claim for service connection for blurred or defective vision and remanded a claim for service connection for photophobia.  Service connection for these claims was established in a January 2015 rating decision; therefore, they are no longer before the Board for appellate review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a scratched cornea was raised during the Veteran's February 2012 videoconference hearing and referred by the Board in March 2014.  As it remains unadjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this claim and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The average Puretone threshold in decibels during an authorized audiological evaluation in April 2009 was 33.75 in both ears.  Speech recognition scores using the Maryland CNC word lists were 72 percent in the right ear and 80 percent in the left ear.  

2.  The average Puretone threshold in decibels during an authorized audiological evaluation in November 2009 was 32.5 in the right ear and 30 in the left.  Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 90 percent in the left ear.  

3.  Audiometric test results dated as of December 30, 2009, are not adequate for rating purposes.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, and not higher, have been met for bilateral hearing loss prior to December 30, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2014). 

2.  The criteria for an initial rating in excess of 40 percent for bilateral hearing loss have not been met as of December 30, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an AOJ, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO provided the appellant pre-adjudication notice by a letter dated in October 2009.  

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the appellant audiological examinations; obtained medical opinions as to the severity of his disability; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board acknowledges the Veteran's assertion received in a December 2014 "sworn affidavit" that his constitutional rights were infringed upon by his representative prior to his February 2012 Board videoconference hearing; that the Nashville RO was retaliating against him by proposing to reduce the percentage assigned to his service-connected bilateral foot disability; and that the examiner who conducted a September 2014 VA audiology examination abused him by stepping on his feet and became angry with him, all of which represent VA acting maliciously against him.  The Board does not find that any of these assertions have been corroborated by the record.  

There was also substantial compliance with the Board's March 2014 remand instructions as the audiogram recorded during an April 2009 audiology consult and noted to be viewable via the tools menu of computerized patient record system (CPRS) in "Audiogram Display;" and the May 21, 2009, audiology report noted to be scanned in a June 2009 addendum, were requested and obtained; additional VA treatment records were associated with the record; and an audiologist translated a December 2009 private audiogram.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85 (2014). 

To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2014).  Section 4.86 provides an alternative rating method which may be used for certain defined "exceptional patterns of hearing impairment." 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  

Service connection for bilateral hearing loss was originally granted with a noncompensable evaluation effective February 24, 1987.  See January 1988 rating decision.  The Veteran filed a claim for increased rating that was received in October 2009.  The rating assigned was subsequently increased to 40 percent, effective December 30, 2009, the date on which a private audiogram was conducted.  See January 2015 rating decision.  

The Veteran seeks higher ratings for his bilateral hearing loss.  In a lengthy document received in September 2010, which appears to be journal entries related to problems with hearing (which relate mainly to tinnitus, for which service connection has been denied), the Veteran reports not being able to hear without hearing aids and aching ear pain.  In February 2012, the Veteran testified that his hearing was getting worse and that he did not understand how he could remain at a zero percent disability rating if he needed hearing aids.  

The evidence in this case consists of VA and private treatment records related to audiological treatment for bilateral hearing loss, as well as three VA audio examination reports.  

During an April 2009 VA audiology consult, the Veteran reported difficulty using the telephone, hearing emergency signals, and that he often required the repetition of speech.  The authorized audiological evaluation revealed that pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
45
LEFT
25
30
25
35
45

The average Puretone threshold in decibels was 33.75 in the right ear and 33.75 in the left.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 percent in the left ear.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level IV in the right ear and a Level III in the left ear.  The applicable percentage rating is 10 percent under Table VII.  See 38 C.F.R. § 4.85.

During a November 2009 VA audio examination, the Veteran reported difficulty understanding speech heard in the presence of background noise.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
40
LEFT
25
25
25
30
40

The average Puretone threshold in decibels was 32.5 in the right ear and 30 in the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 90 percent in the left ear.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level I in the right ear and a Level II in the left ear.  The applicable percentage rating is zero percent under Table VII.  See 38 C.F.R. § 4.85.

An audiometric evaluation performed at Hearing Services of Franklin on December 30, 2009, which has been interpreted by a VA examiner, revealed pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
95
x
100
LEFT
60
70
70
x
65

Reliably was noted as fair.  Speech audiometry revealed speech recognition ability of 8 percent in the right ear and of 28 percent in the left ear.  The Board acknowledges that it previously remanded in part to have this record interpreted by a VA examiner; however, finds that this audiological evaluation is not adequate for rating because there is no indication that the speech discrimination test was conducted using the Maryland CNC test, as required by regulation.  See 38 C.F.R. § 4.85(a).  In addition, the Board cannot determine the average Puretone threshold because the 3000 Hertz level was not tested.  See 38 C.F.R. § 4.85 (d).  

During a May 2013 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ), the VA examiner determined that the Veteran provided inconsistent and unreliable responses to puretone testing such that the test results were not valid for rating purposes.  The examiner explained that speech reception thresholds were obtained in the mild hearing loss range and that despite repeated re-instruction, the Veteran provided responses to puretone testing in the severe hearing loss range in the right ear and moderately severe severe hearing loss range in the left ear.  The examiner also did not test the Veteran's speech discrimination ability and noted that the use of the speech discrimination score was not appropriate because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  


The Veteran submitted a November 2014 audiometry evaluation from Sam's Club Hearing Center.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
115
110
110
105
110
LEFT
85
85
80
90
75

The average Puretone threshold in decibels was 108.75 in the right ear and 82.5 in the left.  Speech recognition testing elicited a percentage of 67 percent in the left ear at 100 decibels and a notation that the right ear score was not reliable (NR).  These findings are not adequate for rating because there is no indication that the speech discrimination test was conducted using the Maryland CNC test, as required by regulation.  See 38 C.F.R. § 4.85(a) (2014).  

During a September 2014 hearing loss and tinnitus DBQ, the Veteran reported that he had difficulty hearing his children's voices and difficulty hearing on the telephone.  The examiner indicated that she could not conduct audiometric testing and that the puretone test results were invalid because the Veteran was unable and/or unwilling to provide consistent and reliable responses and that due to poor intra-test consistency, the results obtained on audiometric testing were not suitable for rating purposes.  The examiner also noted that test results were considered unreliable due to the following reasons: discrepancy between speech reception thresholds and pure tone averages; patient gave inconsistent responses for pure tone and speech reception threshold testing; pure tone test results were not consistent with patient's communication abilities; and pure tone test results were not consistent with acoustic reflex test results.  The examiner also did not test the Veteran's speech discrimination ability and noted that the use of the speech discrimination score was not appropriate because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  

The preponderance of the evidence of record supports the assignment of an initial rating of 10 percent for the service-connected bilateral hearing loss prior to December 30, 2009.  This is so because the results of audiometric testing in April 2009 reveal that the Veteran's hearing loss disability was at a Level IV in the right ear and a Level III in the left ear using Table VI.  These levels merit the assignment of a 10 percent rating under Table VII.  See 38 C.F.R. § 4.85.  The Board has considered whether 38 C.F.R. § 4.86 (a) and (b) apply to this case prior to December 30, 2009.  Consideration under these provisions, however, is not warranted, as neither the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  See April 2009 audiology consult; see also November 2000 VA audio examination report.  

The preponderance of the evidence of record does not support the assignment of an initial rating in excess of 40 percent for the service-connected bilateral hearing loss as of December 30, 2009.  This is so because the results of audiometric testing dated as of that date are not adequate for rating purposes, for reasons discussed more fully above.  

Extraschedular Consideration

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., decreased hearing; difficulty using the telephone, hearing emergency signals, understanding speech heard in the presence of background noise, and hearing his children's voices; requiring the repetition of speech; and not being able to hear without hearing aids) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial rating of 10 percent, and not higher, is granted for bilateral hearing loss prior to December 30, 2009.

An initial rating in excess of 40 percent is denied for bilateral hearing loss as of December 30, 2009.  


REMAND

The claim for entitlement to a TDIU was denied in a June 2013 rating decision.  A timely notice of disagreement (NOD) was filed in April 2014.  There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case with respect to the issue of entitlement to a TDIU.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


